Citation Nr: 0906296	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
January 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is associated with the claims file.

The VA appealed the decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), which held that, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt o a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  The VA Secretary imposed a stay at the 
Board on the adjudication of all claims for compensation 
based on exposure to herbicides, which were potentially 
impacted by the Veterans Court ruling in Haas v. Nicholson.  
As a consequence of the holding in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525), the VA Secretary rescinded the stay 
and directed the Board to resume adjudication of the 
previously stayed claims.  The Board's review of the 
Veteran's claim may now proceed.


FINDINGS OF FACT

1.	The information of record establishes that the Veteran did 
not serve in the Republic of Vietnam during the Vietnam 
Era ; and thus exposure to herbicide agents in service is 
not presumed.

2.	The record evidence establishes that diabetes mellitus 
noted many years after service is not related to the 
Veteran's military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a August 2004 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this regard, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, buddy statements, photographs, and statements from 
the Veteran and his representative have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be presumed for 
certain diseases, including diabetes mellitus, if a veteran 
has been exposed to certain herbicide agents.  38 C.F.R. § 
3.309(e).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 
3.307(a)(6)(iii).

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  The VA General Counsel has determined 
that this regulatory definition, which permits certain 
personnel not actually stationed within the borders of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a Veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam; service on a deep 
water vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a Veteran who served in the Republic 
of Vietnam during that period).  See VAOPGCPREC 27- 97.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam-era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Analysis

Private medical records and the November 2004 VA medical 
examination confirm that the Veteran has diabetes mellitus, 
type II.

Military records indicate the Veteran served aboard the USS 
Tortuga from May 1965 to January 1966 and aboard the USS 
Cavalier from September 1966 to January 1967.  The Veteran 
has submitted information from the Mobile Riverine Force 
Association's website that states the USS Tortuga sailed for 
the waters of Vietnam in March 1966.  The Veteran's service 
records show that he was no longer aboard the USS Tortuga at 
that time but rather was being held in confinement in San 
Diego subject to a Special Court-martial.  A search of 
military records indicated that the USS Cavalier was in the 
official waters of the Republic of Vietnam in July 1965 and 
from June 1966 to August 1966.  Both of these time periods 
predate the Veteran's service aboard this ship.  The buddy 
statements likewise discusses the USS Cavalier's time in 
Vietnam during the summer of 1966.  The Veteran's military 
personnel records show that he was not aboard that ship at 
that time because he was being confined in California.  The 
Veteran has also submitted photographs of himself and his 
fellow servicemen on a beach.  To the extent that the Veteran 
and his fellow servicemen state that these are pictures taken 
ashore in the Republic of Vietnam during the USS Cavalier's 
time in De Nang during the summer of 1966, the record clearly 
puts the Veteran on U.S. soil at that time, not aboard the 
USS Cavalier and not ashore in Vietnam.  The only indications 
in the record that the Veteran served aboard a ship stationed 
in the official waters of Vietnam, much less that he ever 
went ashore into the Republic of Vietnam are his own 
uncorroborated statements.  His military personnel records 
directly contradict these statements.  Thus, the Veteran has 
not shown the actual duty or visitation in the Republic of 
Vietnam necessary to warrant presumptive service connection 
under 38 C.F.R. § 3.313.

Even though the Veteran is not entitled to service connection 
on a presumptive basis, he is not precluded from establishing 
service connection for diabetes mellitus, type II, with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1041-42 (Fed. Cir. 1994).  As such, the Board has 
considered whether the Veteran is entitled to service 
connection for diabetes mellitus, type II, on a direct basis.

As noted above, the Veteran's medical records show a 
diagnosis of diabetes mellitus, type II.  Therefore, Hickson 
element (1), current disability, has been met.

The second requirement of Hickson is an in-service disease or 
injury.  The Veteran's service treatment records do not 
indicate that the Veteran was diagnosed with or treated for 
diabetes while in service.  His January 1967 separation 
examination notes no abnormality.  The record does not evince 
that this condition was noted during the Veteran's period of 
service or for more than thirty years thereafter, nor is 
there any evidence of an in-service disease or injury which 
precipitated his diabetes.  Hickson element (2), therefore, 
has not been met insofar as showing evidence of the initial 
manifestation of diabetes mellitus, type II, in service.

With respect to the alternate requirement of an injury, the 
Board notes the Veteran's contentions that he was exposed to 
herbicides while aboard the USS Cavalier.  The only evidence 
suggesting that the Veteran was exposed to herbicides is his 
own uncorroborated testimony, which is in direct conflict 
with his military service records.  Without a verified in-
service incurrance of a disease or injury, this claim cannot 
satisfy the requirements of Hickson element (2), the claim 
fails on this basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes mellitus, type 
II.  The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to resolve in the Veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


